Exhibit STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST:That at a meeting of the Board of Directors of Global Advances Corp. resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and calling a meting of the stockholders of said corporation for consideration thereof.The resolution setting forth the proposed amendment is as fo1Iows: RESOLVED, that the Certificate of Incorporation ofthis corporation be amended by changing the Article thereof numbered “one”so that, as amended, said Article shall be and read as follows: The name of this corporation is Copsync, Inc. (please see attached Majority shareholder action) SECOND: That thereafter, pursuant to resolution of its Board of Directors, a special meeting of the stockholders of said corporation was duly called and held upon notice in accordance with Section 222 of the General Corporation Law of the State of Delaware at which meeting the necessary number of shares as required by statute were voted in favor of the amendment. THIRD:That said amendment was duly adopted in accordance with the provisions of Section 242 of the Genera1 Corporation Law of the State of Delaware. IN WITNESS WHEREOF,said corporation has caused this certificate to be signed this 4th day of April, 2008. By:/s/KRYSTAL ROCHA Authorized Officer Title: sole officer and director Name: Krystal Rocha Print or Type G1obal Advance Corp. A DELAWARE CORPORATION MAJORITY SHAREHOLDER ACTION THE MEETING WAS HELDon March 20, 2008, at 8:00 a.m., of the shareholder or shareholder representatives constituting a absolute majority of all shares issued and outstanding, an which would be entitled to vote at meeting of shareholders if called on notice to all shareholders.Present in person or by telecommunications were shareholder representatives.Luke C. Zouvas, Special Securities Counsel acting as Secretary of the meeting and as Inspector of Elections, determined that total shares issued andoutstanding and entitled to vote and that the ownership of shares represented at the Meeting, were as detailed in Part II, Tables B and C respectively. I. The following abbreviations are used herein: II. The Following Action was Resolved and taken by Majority Shareholder Action: Accordingly, the following Proposals was declared duly adopted by Majority Shareholder Action, pursuant to the Delaware Corporation Law. The following Tables attached are incorporated herein by this reference as though fully set forth herein. EXHIBIT TABLE A Quorum Calculations and Tally of Votes EXHIBIT TABLE B Shares Present and Voting I hereby declare and certify, that I served as Inspector of Elections for the foregoing Majority Shareholder Action, that I tallied the votes cast, in person and by proxy, and with reference to the Shareholders List as of the Date of such action, and that the foregoingTally is true and correct. Dated: March 20, 2008 /s/LUKE C.
